Name: 86/281/EEC: Council Decision of 23 June 1986 amending the Internal Agreement dated 19 February 1985 on the Financing and Administration of Community Aid under the Third ACP-EEC Convention
 Type: Decision
 Subject Matter: EU finance;  management;  international affairs;  European construction;  economic policy
 Date Published: 1986-07-02

 Avis juridique important|31986D028186/281/EEC: Council Decision of 23 June 1986 amending the Internal Agreement dated 19 February 1985 on the Financing and Administration of Community Aid under the Third ACP-EEC Convention Official Journal L 178 , 02/07/1986 P. 0013 - 0014 Finnish special edition: Chapter 11 Volume 11 P. 0271 Swedish special edition: Chapter 11 Volume 11 P. 0271 *****COUNCIL DECISION of 23 June 1986 amending the Internal Agreement dated 19 February 1985 on the Financing and Administration of Community Aid under the Third ACP-EEC Convention (86/281/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Third ACP-EEC Convention, signed at LomÃ © on 8 December 1984, Having regard to the Internal Agreement on the Financing and Administration of Community Aid signed in Brussels on 19 February 1985, hereinafter referred to as 'the Internal Agreement', and in particular Articles 1 (2) and 18 (5) thereof, Whereas, on 1 January 1986, the Kingdom of Spain and the Portuguese Republic acceded to the Community; After consulting the Commission, HAS DECIDED AS FOLLOWS: Article 1 1. Article 1 (2) of the Internal Agreement shall be replaced by the following: '2. (a) The Fund shall consist of 7 500 million ECU to be financed by the Member States as follows: 1.2 // // (million ECU) // Belgium // 296,94 // Denmark // 155,82 // Germany // 1 954,40 // Greece // 93,03 // Spain // 499,80 // France // 1 768,20 // Ireland // 41,30 // Italy // 943,80 // Luxembourg // 14,00 // Netherlands // 423,36 // Portugal // 66,15 // United Kingdom // 1 243,20 (b) The allocation of financing under (a) may be amended by decision of the Council, acting unanimously, should a new State accede to the Community.' 2. Annexes I and II to the Internal Agreement shall be deleted. Article 2 1. In Article 18 of the Internal Agreement, (3) and (4) shall be replaced by the following: '3. Within the EDF Committee, the votes of the Member States shall be weighted as follows: Belgium 8, Denmark 5, Germany 52, Greece 4, Spain 14, France 48, Ireland 2, Italy 26, Luxembourg 1, Netherlands 12, Portugal 3, United Kingdom 34. 4. The EDF Committee shall act by a qualified majority of 145 votes.' 2. The first subparagraph of Article 18 (5) shall be deleted. Article 3 This Decision shall take effect on the day following its adoption by the Council. Done at Luxembourg, 23 June 1986. For the Council The President W F. van EEKELEM